724 N.W.2d 475 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David James MATHIS, Defendant-Appellant.
Docket No. 131686, COA No. 266593.
Supreme Court of Michigan.
December 15, 2006.
On order of the Court, the application for leave to appeal the June 7, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for reconsideration of its order. We note that the defendant filed timely post-conviction motions and did not purport to file a motion for relief from judgment, and that the trial court did not address the defendant's motions under MCR 6.501 et seq. On remand, the Court of Appeals shall reconsider whether its order properly denied the defendant's delayed application for leave to appeal "for failure to meet the burden of establishing entitlement to relief under MCR 6.508(D)." Within 28 days of the date of this order, the Court of Appeals shall either reconsider the defendant's delayed application for leave to appeal under the standard applicable to direct appeals and decide whether it shall be granted, or submit to the Clerk of this Court, in writing, an explanation of why its order denied leave to appeal under MCR 6.508(D).
We retain jurisdiction.